Title: To James Madison from John Hatley Norton, 2 October 1785
From: Norton, John Hatley
To: Madison, James


Dear Sir,
Winchester Octr. 2d. 1785.
With this you will receive a Letter from me dated Yesterday which contains such Sentiments as wou’d naturally arise from the peculiarity of my Situation & my Brothers, in which I shou’d hope you will find nothing dictatorial or offensive. I have wrote to many of my friends on the Assembly in the same Style, who will no doubt concur in such Measures as may be conducive to the Interest of particular Individuals without injury to their own; My principle wish at pres[e]n[t is that] some favorable Clause may pass the House of Assembly preventing the Laws from operating against us in Matters of Accts., & as to Requisitions for Recovery of british Debts, good policy & prudential Motives will no doubt dictate to the Legislature when, & in what manner Individuals under the Class of british Subjects, & Natives, Partners with them, shou’d receive Payment of Debts due to them from Citizens of this State. An allowance of Interest, & Security for these Debts you will probably think but reasonable, as suppose one half the Interest.
There is a Case at present which bears hard on some Individuals; a Transaction happens in the West Indies between two Merchts of this State. The plaintiff by accident finds an Agent for one of the Houses in this State as he came over to do some business, & takes an opporty. before he moves away of geting his Deposition. The defendt. also finds an Agent in Pennsylvania or Maryland whose deposition is absolutely necessary to confront the other, but it cannot be had because the Laws of this Country deny it to him as this Agent is out of the State. This surely is a manifest injury to the defendant, & you will think some provision shou’d be made for his Relief & all others in the same situation. I have taken the Liberty of submitting these matters to your Consideration & dont doubt your perceiving at once the glaring Hardships which must attend persons under similar Circumstances.
Mrs. Norton & family are well & join me in Terms of the highest Respect for you, Your father & family in Orangeburg. Dear Sir Your most obedt Servt
J. H. Norton
